Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ASPEN SPECIALTY INSURANCE COMPANY,

Plaintiff

CIVIL ACTION
Vv.
: NO. 16-cv-01133-JD

HOSPITALITY SUPPORTIVE SYSTEMS, LLC, :
et al., :

Defendants.

 

HOSPITALITY SUPPORTIVE SYSTEMS, LLC,
Plaintiff

Vv.

ASPEN SPECIALTY INSURANCE COMPANY,
Defendant.

 

ANSWER OF HOSPITALITY SUPPORTIVE SYSTEMS LLC,
TO CROSS CLAIMS OF INTERVENING DEFENDANT RAVEL HOTEL LLC

Hospitality Supportive Systems LLC (“HSS”), by its undersigned counsel, hereby
responds to the cross-claims of Ravel Hotel LLC as follows:

Fifth Cause of Action

61. | HSS incorporates its Answer to Aspen’s Complaint denies each and every one of
the averments inconsistent therewith.

62. Denied as stated. The Aspen Complaint is in writing and speaks for itself.

63. Admitted.

64. Denied that HSS has retained Ravel’s insurance premiums. To the contrary, HSS
has forwarded Ravel’s insurance premiums to Aspen via Aspen’s brokers. The remaining

averments of this paragraph are conclusions of law to which no response is required. Such

#539800-1
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 2 of 7

averments are deemed denied.

WHEREFORE, HSS prays for judgment in its favor and against Ravel, together with
costs of suit.

Sixth Cause of Action

65. HSS incorporates its Answer to Aspen’s Complaint denies each and every one of
the averments inconsistent therewith.

66. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

67. Admitted.

68. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

69. Denied. By way of further answer, the Aspen action was a matter of public
record.

70. Denied as stated. The implication that HSS was obligated to assume the defense
and indemnity is a conclusion of law to which no response is required. Such averments are
deemed denied.

71. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

72. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

WHEREFORE, HSS prays for judgment in its favor and against Ravel, together with
costs of suit.

Seventh Cause of Action
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 3 of 7

73. HSS incorporates its Answer to Aspen’s Complaint denies each and every one of
the averments inconsistent therewith.

74. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

75. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

76. Denied. The averments of this paragraph are conclusions of law to which no
response is required. Such averments are deemed denied.

77. Denied that HSS failed to notify Ravel of changes in its coverage; failed to
communicate with Ravel regarding its coverage; failed to maintain proper coverage; and failed to
notify or communicate with Ravel regarding the above-captioned action. By way of further
answer, the Aspen action was a matter of public record.

WHEREFORE, HSS prays for judgment in its favor and against Ravel, together with
costs of suit.

Eighth Cause of Action

79. HSS incorporates its Answer to Aspen’s Complaint denies each and every one of
the averments inconsistent therewith.

80. Denied. The averments of a representation are denied. The relationship between
the parties was purely contractual.

81. Admitted.

82. Denied as stated. HSS believes that Ravel was invoiced by its broker, World
Insurance.

83. Denied.
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 4 of 7

84. Denied.
85. Denied.
86. Denied.
87. Denied that HSS made material, false representations and that Ravel reasonably

relied thereon. Denied further that Ravel has been damaged by any action or inaction of HSS.
WHEREFORE, HSS prays for judgment in its favor and against Ravel, together with
costs of suit.
FIRST AFFIRMATIVE DEFENSE
The Cross-claims fail to state a clatm for which relief may be granted against HSS.

SECOND AFFIRMATIVE DEFENSE

 

Ravel’s claims are barred, in whole or in part, by the gist of the action doctrine.
THIRD AFFIRMATIVE DEFENSE
All actions taken by or on behalf of HSS were participated in, condoned, ratified or
approved by plaintiffs.
FOURTH AFFIRMATIVE DEFENSE
Ravel’s claims against HSS are barred by the applicable statutes of limitations.
FIFTH AFFIRMATIVE DEFENSE
Ravel’s claims against HSS are barred by the doctrine of laches.
SIXTH AFFIRMATIVE DEFENSE
Some or all of the duties and responsibilities alleged by Ravel, if they existed at all, were
the responsibility of third parties as to which HSS had no control.
SEVENTH AFFIRMATIVE DEFENSE

Any action or inaction on which the underlying claims are based was the fault of third
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 5 of 7

parties as to which HSS had no control.
EIGHTH AFFIRMATIVE DEFENSE
As of April 1, 2015, the assets of HSS had been sold to TriGen Insurance Solutions Inc.
NINTH AFFIRMATIVE DEFENSE
Ravel’s losses, if any, were caused, in whole or in part, by the misconduct of plaintiff
Aspen.
TENTH AFFIRMATIVE DEFENSE
Ravel’s losses, if any, were caused, in whole or in part, by the bad faith of Aspen.
ELEVENTH AFFIRMATIVE DEFENSE
Ravel’s claims against HSS are barred by the doctrine of estoppel.
TWELFTH AFFIRMATIVE DEFENSE
Ravel’s claims against HSS are barred by the doctrine of equitable estoppel.
THIRTEENTH AFFIRMATIVE DEFENSE
Ravel’s claims against HSS are barred by the doctrine of waiver.
FOURTEENTH AFFIRMATIVE DEFENSE
In the alternative, to the extent that a court may conclude that Ravel breached terms of
the Management Services Agreement, HSS likewise is not responsible for any damages herein.
FIFTEENTH AFFIRMATIVE DEFENSE
In the alternative, to the extent that a court may conclude that Ravel’s notice of the
underlying claim was not timely, HSS likewise is not responsible for any damages herein.
SIXTEENTH AFFIRMATIVE DEFENSE
In the alternative, to the extent that a court may conclude that the Aspen policy does not

cover the claim or type of claim at issue, HSS likewise is not responsible for any damages
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 6 of 7

herein.
SEVENTEENTH AFFIRMATIVE DEFENSE
Ravel has alleged no valid basis for HSS’s liability for damages, interest, attorneys’ fees
or further relief.

EIGHTEENTH AFFIRMATIVE DEFENSE

 

Ravel was solicited for coverage by a New Jersey broker, World Insurance Associates
LLC of Tinton Falls, New Jersey. Ravel communicated with its broker and with TriGen and
Patriot representatives, not with HSS.

NINETEENTH AFFIRMATIVE DEFENSE

 

Ravel’s damages, if any, should be reduced to the extent that it failed to mitigate same.
TWENTIETH AFFIRMATIVE DEFENSE
Ravel purchased coverage through a broker, World Insurance, which dealt with Patriot National
and Trigen Insurance Solutions, Inc., not HSS.
TWENTY FIRST AFFIRMATIVE DEFENSE
Ravel did not communicate with Patriot regarding its claim until July 3, 2017. Patriot, in turn,
promptly reported the claim to Aspen.

WHEREFORE, Hospitality Supportive Systems LLC prays for judgment in its favor, and
against Ravel and Aspen, on the claims asserted against it, and prays further that the Court
declare that Aspen, not HSS, is obligated to investigate, defend and pay for the defense of the
underlying claims and that Aspen, not HSS, is liable to reimburse, defend and indemnify
plaintiffs for any damages, costs or payments incurred or which they may hereafter incur, and

grant such other and further relief as is just, proper and equitable.
Case 2:16-cv-01133-JD Document 122 Filed 11/28/18 Page 7 of 7

DATED: November 28, 2018

WEIR & PARTNERS LLP

By: /s/ Marc J. Zucker

Walter Weir Jr.

Marc J. Zucker
Suite 500, The Widener Building
1339 Chestnut Street
Philadelphia, PA 19107
(215) 241-7751
(215) 665-8464
wweir@weirpartners.com
mzucker@weirpartners.com

Attorneys for Hospitality Supportive Systems LLC
